      OR\G\NAL
      Case 1:19-cr-00478-GHW Document 1 Filed 03/25/19 Page 1 of 6



Approved:
                                                I 9MAG2954
Before:     HONORABLE KATHARINE H. PARKER
            United States Magistrate Judge
            Southern District of New York
 - - - - - - - - - - - - - - - -       x

UNITED STATES OF AMERICA                   SEALED
                                           COMPLAINT
             - v.   -
                                           Violation of 18 U.S.C. §
 CYNTHIA JORDAN,                           1343

                    Defendant.             COUNTY OF OFFENSE:
                                           NEW YORK
                             - - - - x
SOUTHERN DISTRICT OF NEW YORK, ss.:

          KRISTIN MICHELLE ALLAIN, being duly sworn, deposes and
says that she is a Special Agent with the Federal Bureau of
Investigation ("FBI"), and charges as follows:

                                  COUNT ONE
                                 (Wire Fraud)

     1.    From at least in or about 2009 until in or about 2016,
in the Southern District of New York and elsewhere, CYNTHIA JORDAN,
the defendant, willfully and knowingly,         having devised and
intending to devise a scheme and artifice to defraud, and for
obtaining money and property by means of false and fraudulent
pretenses, representations, and promises, and attempting to do so,
would and did transmit and cause to be transmitted by means of
wire and radio communication in interstate commerce, writings,
signs, signals, pictures, and sounds, for the purpose of executing
such scheme and artifice, to wit, JORDAN, while an employee of a
stock transfer and trust company ( "Company-1") , engaged in a scheme
to embezzle funds from Company-1 for JORDAN' s personal use and
benefit without permission or authorization, and in the course of
executing such scheme, caused interstate wires to be sent.
            (Title 18, United States Code, Section 1343).
     The bases for my knowledge and the foregoing charges are,
in part, as follows:
      Case 1:19-cr-00478-GHW Document 1 Filed 03/25/19 Page 2 of 6



     2.   I have been a Special Agent with the Federal Bureau of
Investigation ("FBI") since 2017, and I am currently assigned to
a unit responsible for investigating economic crimes.

     3.     I base this affidavit on my training and experience as
well as on my conversations with others, including other law
enforcement agents, and my examination of various reports and
records. Because this Complaint is being submitted for the limited
purpose of establishing probable cause, it does not include all
the   facts   that  I   have  learned during the course of my
investigation.    Where the contents of documents and the actions,
statements and conversations of others are reported herein, they
are reported in substance and in part, except where otherwise
indicated.
                               Overview
      4.    As set forth below, CYNTHIA JORDAN, the defendant, was
a senior employee at Company- I involved in the management of
Company-l's payroll system and a loan program Company-I offered to
its employees.    From in or about 2009 through in or about 2016,
JORDAN abused her responsibilities by embezzling approximately
$696, 144. 27 from Company-I.   JORDAN accomplished this fraud by
making unauthorized wire transfers and disbursements via check
from Company- I's accounts to her own personal bank accounts.
JORDAN used portions of the money she stole to purchase a luxury
sports car and other retail items.
                              Background
     5.   Based on my conversations with representatives of senior
management at Company-I, as well as business records provided by
Company-I, I have learned the following, in substance and in part:

          a.   At  all   relevant  times,   CYNTHIA JORDAN,  the
defendant, was employed as the Vice President for Accounting and
Human Resources at Company-I, which provides stock registration
services to publicly and privately held companies.    As a stock
transfer agent, Company-I was subject to regulation by the
Securities and Exchange Commission ("SEC").
          b.    In her capacity as the head of the Accounting
Department at Company-I, JORDAN was responsible for overseeing and
authorizing the    disbursement   of  Company-1' s  payroll.     To
facilitate her role, JORDAN's account on the payroll system enjoyed
"administrator" privileges, which allowed JORDAN to make direct
changes to payroll disbursements. Only two employees at Company-
1 enjoyed such "administrator access" to the payroll system:
JORDAN and Company-l's President.

                                   2
      Case 1:19-cr-00478-GHW Document 1 Filed 03/25/19 Page 3 of 6



           c.  At all relevant times, Company-1    contracted with
a third party, payroll-processing vendor to administer its payroll
 ("Payroll Company-1").    Using software provided by Payroll
Company-1, JORDAN reviewed and, as necessary, adjusted the amounts
owed to the employees' wages for each pay period.          Routine
adjustments to an employee's payroll included, for instance,
changes to 401K contributions, benefit insurance contributions, or
tax withholding.   Any adjustments to employee payroll had to be
captured and categorized as one of a pre-set list of authorized,
itemized adjustments (such as, for example, tax withholding and
medical insurance premiums), and were reflected on the employee's
wage report for a given pay period.   After reviewing the payroll
for a given pay period, JORDAN authorized the transfer of funds
needed to pay the employees' wages from a Company-1 bank account,
located at a Manhattan branch of a national bank ("Bank-1"), to
the bank account of Payroll Company-1, located at a Chicago branch
of a Midwestern regional bank ("Bank-2").

           d.    In addition to overseeing and authorizing the
disbursement of payroll,       JORDAN'S  responsibilities  included
oversight of a loan program that Company-1 offered to its
employees.    To obtain such a loan, employees needed to enter into
a contract or promissory note to obtain the loan and, if the amount
was in excess of $1,000, top obtain the approval of at least one
senior Company-1 executive.      If approved for such a loan, the
employee received the loan proceeds as a lump sum disbursement via
check.   Employees repaid such loans through deductions, itemized
as such, from their wages over time.      Loan repayment deductions
were reflected on the employee's paystub, with corresponding
deductions reflected in the payroll system.     Employee loans were
not, however, disbursed via the payroll system because they were
drawn from a different Company-1 bank account.

                      The Embezzlement Scheme

     6.   Based on my review of Company-1' s accounting records,
bank records, and through conversations with the Controller of
Company-1 ("Company-1 Controller"), among other Company-1 senior
executives, I have learned the following, in substance and in part:

           a.    Between approximately 2009    and 2016,   CYNTHIA
JORDAN, the defendant, embezzled approximately $696,144.27 from
Company-1.    JORDAN accomplished this by exploiting her access to
and authority over the Company-1 payroll system and her access to
Company-1 bank accounts in a number of different ways.       These
include, but are not limited to, the following examples:




                                   3
      Case 1:19-cr-00478-GHW Document 1 Filed 03/25/19 Page 4 of 6



          b.    Between in or around May 2009 and in or around
July 2016, JORDAN authorized approximately 59 "overtime" payments
to her payroll disbursements, totaling approximately $80,241.19.
As the Vice President of Accounting, JORDAN was an officer of
Company-1 and, as such, not entitled to overtime payments.

          c.     Between in or around April 2009 and in or around
June 2016,   111 of JORDAN'S paychecks reflect unauthorized
adjustments,  resulting in an excess $213,794.51 in payroll
disbursements to which she was not entitled.    These unauthorized
overpayments were classified in a number of ways, chiefly as loans
for which no documentation or record of repayment exists. 1
Moreover, although a security feature on the payroll system
required that certain adjustments to the payroll system (such as
changes to an employee's pay rate) , required a second payroll
system administrator's approval, payroll records reflect that
JORDAN maintained two administrator login profiles on the payroll
system. Based on my training and experience and familiarity with
this investigation, I believe that the existence of these two login
profiles would have enabled JORDAN to authorize adjustments to her
own payroll profile, disbursements, and deductions without seeking
other approvals.

           d.    Between in or around March 2009 and in or around
May 2016, JORDAN received hardcopy checks totaling approximately
$328,917.94 made out to her from two separate bank accounts used
by Company-1 ("Corporation Account-1" and "Trust Account-1").
Company-1 drew upon Corporation Account-1 for legitimate employee
loans, however, there exist no records that JORDAN obtained
approval for, entered into a contract for, or ever repaid any such
loan.  Company-1 drew upon Trust Account-1 to reimburse employee
travel expenses, however, there exist no records to indicate that
JORDAN incurred any such travel expenses, nor could senior
management    at  Company-1  recall  authorizing any checks      or
reimbursements for JORDAN from the Trust Account-1, who did not
routinely travel for work.     Moreover, in her role as the Vice
President for Accounting, JORDAN had ready access to the safe where
the Corporation Account-1 and Trust Account-1 checkbooks were
stored, as well as the signature stamps of the authorized
signatories. The vast majority of the checks were signed using a

1
 In fact, at no time during the relevant period did Company-1
disburse employee loans via employee payroll. This is because, as
set forth in paragraph 5(d) supra, such loans were drawn from a
different Company-1 bank account than payroll. By contrast,
CYNTHIA JORDAN' s, the defendant's, payroll records and paystub
reflect line item additions to her payroll classified as "loans."
                                   4
      Case 1:19-cr-00478-GHW Document 1 Filed 03/25/19 Page 5 of 6



signature stamp.   Based on the foregoing-and the fact that all
such checks were deposited into JORDAN's personal bank accounts-I
believe that JORDAN used her access to the Corporation Account-1
and Trust Account-1 to issue unauthorized checks to herself.

          e.   Between in or around January 2009 and January 2014,
JORDAN'S personal bank accounts received 21 wire transfers
totaling $73,190.63 directly from the Corporation Account-1 and
the Trust Account-1, for which there is no justification or
authorization.  I have spoken with a senior executive of Company-
1 ("Executive-1"), who at all relevant times was responsible for
authorizing disbursements from Corporation Account-1.   Executive-
1, explained, in substance and in part, that employee loans are
not generally disbursed via direct wire transfer and that he had
not authorized such wire transfers to JORDAN.   I have also spoken
with another senior executive of Company-1 ("Executive-2") and
Company-1 Controller, both of whom confirmed that there exists no
legitimate reason for funds to be transferred directly via wire
from Trust Account-1 to JORDAN.

      7.  I have reviewed bank records of CYNTHIA JORDAN, the
defendant, and I have learned the following, in substance and in
part:
          a.     Virtually all the unauthorized disbursements set
forth above were deposited into bank accounts held in the name of
JORDAN, although at least one was deposited into the bank account
of a family member.
          b.     Bank account activity reflects that JORDAN used
the embezzled funds, in part, to finance the purchase of a luxury
sports car, and other retail items.

     8.   In or about the summer of 2016, the SEC conducted an on-
site, transfer-agent examination of Company-1. I have spoken to
senior executives of Company-1 regarding this SEC examination, and
have learned the following, in substance and in part:

          a.   In the course of its examination, the SEC asked
Company-1 to produce payroll records relating to CYNTHIA JORDAN,
the defendant.    A representative of Company-1, in turn, asked
JORDAN to produce the records requested by the SEC.   In response,
JORDAN produced to Company-1 documents that were inconsistent with
payroll records of Payroll Company-1,       and that were also
inconsistent   with   Company-l's  own   records   when   accessed
independently of JORDAN.     Subsequent examination by Company-1
revealed that the payroll documents that JORDAN had provided to
Company-1 had been altered to conceal overpayments to her.

                                   5
       Case 1:19-cr-00478-GHW Document 1 Filed 03/25/19 Page 6 of 6



          b.   Thereafter, executives of Company-1 asked JORDAN to
produce additional payroll-related records pertaining to her
compensation. Upon receiving this request, and upon learning that
Company-1 had requested related documentation from Payroll
Company-1, JORDAN did not report to work for several days.    When
JORDAN did return, on or about August 5, 2016, JORDAN met with a
number of Company-1 executives, including Company-1 Controller.
In JORDAN'S conversation with Company-1 Controller, JORDAN stated,
in substance and in part, that she assumed Company-1 Controller
had discovered that JORDAN had been "taking money" and that JORDAN
had worked for Company-1 for many years and believed that she had
been underpaid. In a conversation with Executive-2 that same day,
JORDAN purported to justify her actions by stating, in substance
and in part, that JORDAN had large personal expenses.
     WHEREFORE, I respectfully request that an arrest warrant be
     issued for CYNTHIA JORDAN, the defendant, and that she be
     arrested and imprisoned or bail1-, as ~se may be.

                                  ~~ ~~z               _ {
                                   KRISTIN MICHELLE ALLAIN
                                   Special Agent
                                   Federal Bureau of Investigation


Sworn to before me this
-2.2~~ayof Maren, 2019


---~c~J~J_·f_~-(_~--
Hon''.)rable Katharine H. Parker
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK




                                     6
